14-4008
     Belton v. City of New York


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1          At a stated term of the United States Court of Appeals for the Second Circuit, held at
 2   the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
 3   York, on the 22nd day of October, two thousand fifteen.
 4
 5   PRESENT:
 6               DEBRA ANN LIVINGSTON,
 7               CHRISTOPHER F. DRONEY,
 8                           Circuit Judges,
                                   
 9               SIDNEY H. STEIN,
10                           District Judge.
11   _____________________________________
12
13   Stephanie Belton,
14
15                                Plaintiff-Appellant,
16                      v.                                                     14-4008
17
18   City of New York, John Mattingly,
19
20                     Defendants-Appellees.
21   _____________________________________
22
23   FOR PLAINTIFF-APPELLANT:                            Stephanie Belton, pro se, Cambria Heights,
24                                                       NY.
25
26   FOR DEFENDANTS-APPELLEES:                           Elizabeth S. Natrella, Pamela Sieder
27                                                       Dolgow, New York City Law Department,
28                                                       New York, NY.
29

     
      The Honorable Sidney H. Stein, of the United States District Court for the Southern District of
     New York, sitting by designation.
1           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 2   DECREED that the judgment of the district court is AFFIRMED.

 3          Plaintiff-Appellant Stephanie Belton (“Belton”), proceeding pro se, appeals from the

 4   September 29, 2014 judgment of the United States District Court for the Southern District of New

 5   York (Oetken, J.), granting the motion for summary judgment of Defendant-Appellee City of New

 6   York Administration for Children’s Services (“ACS”) and John Mattingly (“Mattingly”),

 7   Commissioner of ACS at all relevant times. Plaintiff-Appellant brought a number of federal and

 8   state law claims against ACS, her former employer, and Mattingly. 1 We assume the parties’

 9   familiarity with the underlying facts and procedural history of the case, and with the issues on

10   appeal, which we describe here only as necessary to explain our decision to affirm.

11                                                 ***

12          We review de novo a district court’s grant of summary judgment, with the view that

13   “[s]ummary judgment is appropriate only if the moving party shows that there are no genuine

14   issues of material fact and that the moving party is entitled to judgment as a matter of law.”

15   Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003). We resolve all

16   ambiguities and draw all inferences in favor of the non-movant. Nationwide Life Ins. Co. v.

17   Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d Cir. 1999). Summary judgment is appropriate

18   “[w]here the record taken as a whole could not lead a rational trier of fact to find for the



     1
      The district court determined that ACS was an improper defendant, construed the complaint to
     assert claims against the City of New York, and directed the Clerk of Court to amend the caption
     accordingly. See Belton v. City of New York, No. 12-Civ.-6436, 2014 WL 4798919, *3 (S.D.N.Y.
     Sept. 26, 2014). On appeal, we direct the Clerk of the Court to amend the official caption in the
     same way, by substituting the “City of New York” for the “City of New York Administration for
     Children’s Services.”

                                                     2
 1   non-moving party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 2   (1986).

3              Here, an independent review of the record and relevant case law reveals that the district

 4   court properly granted summary judgment to defendants. Except as noted below, we affirm for

 5   substantially the reasons stated by the district court in its thorough and well-reasoned September

 6   26, 2014 opinion and order.

 7             The district court did not take into account some of Belton’s allegations in support of her

 8   hostile work environment claim. In particular, Belton alleges that she was punched, fondled, and

 9   spied on in the restroom while employed by ACS. These allegations, however, lack detail with

10   respect to timing. See Alfano v. Costello, 294 F.3d 365, 370, 379–81 (2d Cir. 2002) (declining to

11   find a “hostile work environment” absent “pervasive” misconduct). Belton therefore failed to

12   marshal record evidence of episodes with “the nature, severity, and frequency” necessary to defeat

13   summary judgment. Alfano, 294 F.3d at 376.

14             We have considered Belton’s remaining arguments and find them to be without merit.

15   Accordingly, we AFFIRM the judgment of the district court.

16
17                                                   FOR THE COURT:
18                                                   Catherine O=Hagan Wolfe, Clerk




                                                        3